Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) for any further amendments to the specification. The requirement is made because the changes to the specification are difficult to keep track of.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without 
The amendment filed 11/2/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
All of the changes to the specification and drawings filed on 11/2/20 except for: 
(1) the drawing changes to add numeral 33 therein and the corresponding insertion of the numeral into the specification text (the change is supported by the teaching in the portion of the specification to which 33 has been added taken together with original Figs 2 and 6);
(2) the drawing changes to add numeral 45 therein and the corresponding insertion of the numeral into the specification text (the change is supported by the teaching in the portion of the specification 
(3) the drawing change to add numeral 41 to Fig 3 only, and the  specification changes adding the numeral “41” therein (the change is supported by the teaching in the portion of the specification to which numeral 41 has been added taken together with original Figs 2 and 3).
(4) the drawing changes showing the height 26H in Fig 3 and the height 28H in Fig 5 only, as well as the corresponding specification changes (the change is supported by the teaching in the portion of the specification to which the numerals have been added taken together with original Figs 3 and 5). 

Applicant is required to cancel the new matter in the reply to this Office Action.
		
Regarding the above finding of new matter, applicant does not say what supports the drawing change to point to the specific part of embodiment of Fig 3” (that does not appear to show any walls). So why amend Fig 1? 
	Same for the new showing of top wall 17 in Fig 1. The fact that a top wall was originally mentioned in the specification does not also mean that the top wall has to be the part of inner package 18 now shown in Fig 1. Not only that but even new Fig 1 is insufficiently detailed to properly show the part of the inner package 18 that applicant believes is the top wall.
	Likewise, applicant provides no explanation for the addition at the bottom of the first specification amendments page and for the showing of the crease lines 27 and 27a in Fig 2. Note in this case that the and drawings were changed to add the same features (the crease lines) thereto. So what originally supports the changes? The shapes of the parts of Fig 2 now indicated as being crease lines? How so? 
		Same for all of the other specification and drawing changes except for those specifically indicated above. See also specific commentary relative to new matter in the drawing objection in paragraph 5 below. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the package and label as described in the specification. This objection relates to the lack of detail and clarity in the drawings to show features described in the specification teaching. For example, as indicated above top wall 17 as now added to Fig 1 cannot be seen. In another example, original and amended Fig 2 purport to show layers of adhesive, release agent etc, but the figure is insufficiently detailed to properly show these layers. Same for Figs 3-6. For additional explanation, see the commentary in the other drawing 
The drawings are objected to under 37 CFR 1.83(a) for failing to show the claimed features indicated below.  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
1.   “the access opening being formed in a top wall of the package or extending across a top wall of the package and a front wall of the package” (No drawing, including Figs 1 and 2, properly shows these alternatives, including the differences between the two in the claimed container. That is to say no drawing shows what applicant intends by “being formed in a top wall of the package” and by “extending across a top wall of the package and a front wall of  the package” such that the differences between the two alternatives can be properly appreciated. Fig 2 comes closest to what is required. However, the problem with Fig 2 is that while it 
	Additionally, since Fig 2 purports to be a schematic sectional view of a top portion of the container of Fig 1. (see at least specification page 13 line 24), and since Fig 2 appears to show the entire label in section, Fig 2 is confusing regarding how it is related to Fig 1. Why does a portion of the label in Fig 2 not extend downward as it does in fig 1? This last issue may be more appropriate for the objection in paragraph 4 above for the drawings failing to show proper detail and being unclear); 
2.   “a first, permanent adhesive provided on a first area of the inner surface of the bottom layer extending about the periphery of the cover portion” (As previously indicated by the examiner, the area labelled using numeral 32 in Fig 2 and in Fig 4, the “first area”, is insufficiently detailed to show its extent, much less to show the extent of any adhesive thereon. Now, applicant has 
3.   “a first, permanent adhesive provided on a hinge area of the inner surface of the top layer (the adhesive is now shown as 33. However, once more its extent is not shown in the drawings. As previously indicated, the hinge area itself is not at issue since it is clearly demarcated in Fig 6. However, it is not apparent whether the entire hinge area 34 is covered with the adhesive or only a portion of the hinge area is covered with the adhesive, because the extent of the adhesive is not shown in the drawings. The new figures do not address this issue. See also the description the specification at page 14 line 16-17 that is similarly without the requisite detail.);
second adhesive provided on a peeling area of the inner       surface of the top layer extending distal from the hinge area and at least over a region of the cover portion (the second adhesive has now been inserted into the specification and drawings as 35. However, the drawings still do not properly show this second adhesive, and how it is provided on the peeling area and on the claimed region. For example, the label “36” in Fig 6 is insufficient to properly delineate the extent of applicant’s peeling area. “36”in Fig 2 does not help either. Second, new label 35 does not appear to show where on peeling area 36 the second adhesive is applied, and to the extent it is argued as showing such location that is new matter. Third, exactly what “region” is the one claimed? How is one supposed to know without a showing in the drawings? Nor is it clear, even now, how far back the second adhesive 35 extends, given the new drawings together with the phrase “extending distal from the hinge area”, that is hinge area 
5.   “edges of the top and bottom layers closest to the hinge area   are respective back edges” (no such edges are specifically pointed out in the drawings);
6.   “a back region of the peeling area being defined adjacent to the hinge area” (see the comments in “4.” above);
7.   “a layer comprising a release agent provided between the bottom layer and the top layer, such that,…the peeling area….at least partially overlies the layer of release agent” (In this feature of claim 17, the layer itself is 40 and the release agent is now designated as 41 and inserted into the drawings as such. One problem is that the extent of the layer 40 is not originally described and shown in the drawings. “41” added to Fig 3 is acceptable as showing the general positioning of the release agent, that is “between the bottom layer and top layer”. However, Fig 3 does not show the extent of layer 40 and its release agent 
8.   the features of claim 18 (one cannot look at Fig 3 or any other   drawing for that matter and determine the part of the outer surface of the bottom layer over which the layer comprising the release agent extends in the invention of the applicant. As indicated above, “41” in Fig 3 is only acceptable as showing that the release agent will be between the bottom layer 26 and the top layer 28, not to show any particular positioning of the release agent on the surface of the bottom layer.);

10.  The “body portion” and the “front portion” of claim 23.
11.  The crease lines of claims 25 and 26 (the new showing of these in the drawings is new matter). 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-29 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Features in the claims that were not described in the manner required by the Statute are the features indicated in the drawing objection above. Note also the commentary relevant to the indicated drawing features.
Additionally, the “third” permanent adhesive now added to the claims does not appear to be described at all in the specification.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims are indefinite because the parts thereof pointed out above cannot be adequately understood or interpreted in view of the lack of adequate written description of the same also found above.
Additionally, claim 16 requires first and second permanent adhesives in addition to the third one (the third adhesive is also required in claim 17 to also be a permanent adhesive). The significance of the limitations “first”, “second” and “third” as they relate to any permanent adhesives is not clear.

The claims are so indefinite for the reasons indicated that they have not been further treated on their merits.
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive. 
Note the comments above.
Additionally, applicant’s arguments are not persuasive because the applicant appears to have mischaracterized the grounds of rejection for indefiniteness. The claims are not indefinite due to the lack of features in the drawings. Instead, the claims are indefinite because of the lack of a proper description of the claimed features in the specification, such lack of proper description including the 
Still further, applicant argues with regard to indefiniteness that claim 29 is not indefinite because it does not positively recite the consumer goods but instead modifies the functional language of claim 16. The examiner disagrees with applicant’s reasoning insofar as the ultimate issue of indefiniteness is concerned. Can claim 29 be read as further modifying functional language. Sure. However, can claim 29 be also read as requiring smoking articles? Of course. The reason claim 29 can be read as claiming the smoking articles is because claim 29 further limits the consumer goods to smoking articles. Not only that, but this is the only limitation in the claim. Why further limit a previously recited claim feature in a dependent claim, and then argue that the further limitation is not a positive recitation, and why separately do so such as in claim 29? So, the whole point of the rejection is that claim 29 can be read as positively reciting the smoking articles and can be read as not .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB K ACKUN/Primary Examiner, Art Unit 3736